Citation Nr: 1403830	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran and his wife testified in a hearing before the Board in August 2013.  A transcript of that hearing has been associated with the claims file and reviewed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A new VA examination is necessary to adequately assist the Veteran with his claim for service connection for a left knee condition.  VA treatment records from February 2005 show a diagnosis of tendinitis of the left knee.  Service records show treatment for complaints of left knee pain.  Further, the Veteran and his wife provided evidence of current symptoms and persistent symptoms since service.  The examiner did not fully consider this evidence and did not apply the proper standard when rendering an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examiner instead concluded, "I see no medical information to reveal a well established link between his left knee condition and his service."  An addendum is needed.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's left knee.

2.  Then, schedule the Veteran for a VA examination and forward the claims file to the examiner to provide current findings and an opinion on the Veteran's left knee condition as related to service.  The examiner should provide answers to the following:

a. Does the Veteran have a current left knee disability?

b. If so, is the Veteran's current left knee disability at least as likely as not (probability of 50 percent or higher) related to his service, including complaints of pain during service?

The examiner must provide a rationale for each opinion, taking into account the statements of the Veteran and his wife, as well as, other evidence of record.  

If the requested opinion cannot be provided without resort to speculation, court cases require that examiners explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


